Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. As the claim is an improper dependent claim presently reciting dependence from itself, it is unclear what the independent claim is.  See related discussion under 35 USC 112d below.
Claim 18 is rejected under 35 U.S.C. 112(d), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. A claim can only depend from a previous claim not from itself. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. For the purpose of further prosecuting the claim, Claim 18 is interpreted to be a dependent claim of claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2018/0064220 by Yu (Here forth “Yu”) in view of US Publication 2018/0152037 by Yu (Here forth “Yu-2”).
Regarding claim 1, Yu discloses a luggage article comprising: 
a packing compartment defined by front and rear hard shells (Fig A and 2A, there is a packing compartment between the front and rear shell and contains an interior lining that can be seen in fig 2A; the shells are considered hard shells as they have some degree of hardness; the shells form a housing area together that holds the packaging area), each of the front and rear hard shells including a rim (Fig A, the rim is the outer edge of an object and both the front and rear shells have a rim to which the zippers that open and close the packaging compartment attach); 
a closure mechanism operable to selectively transition the luggage article between open and closed configurations (Fig A), wherein in the closed configuration the closure mechanism couples the rims of the front and rear hard shells to enclose the packing compartment (Fig A); 
an expansion material extending between the rims of the front and rear hard shells when the luggage article is in the closed configuration (Fig A); 
a pocket opening extending through the expansion material (Fig A and 2A, There is a pocket closed by a closure mechanism such as a zipper that extends into the packaging compartment but remains a separate closed compartment pocket that can only be accessed through the outside portion of the expanded expansion material); 
a pocket attached to the expansion material and having an interior space accessible through the pocket opening and dimensioned to contain a power bank (Fig A, the pocket is accessible through the pocket opening and can fit items such as a power bank); 
an expansion closure mechanism operable to selectively increase or decrease a distance between the rims of the front and rear hard shells when the luggage article is in the closed configuration thereby transitioning the expansion material between expanded and contracted configurations (Fig 1A and 1B, the expansion material 110 can be expanded and contracted, increasing and decreasing the distance between the rims in the process), wherein, when the expansion material is in the contracted configuration (Fig 1A), the pocket opening is covered by the expansion closure mechanism (Fig A), and wherein, when the expansion material is in the expanded configuration, the pocket opening is located and accessible along an exterior side of the luggage article (Fig A); 
[Not taught: a port configured to electrically couple between a power bank] contained within the pocket (Fig A, the pocket is accessible through the pocket opening and can fit items such as a power bank) and [Not taught: an electronic device to receive a supply of power from the power bank, wherein the port is accessible from the exterior side of the luggage article] when the luggage article is in the closed configuration (Fig A).

    PNG
    media_image1.png
    401
    863
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 1B of Yu
But Yu does not expressly disclose a port configure to couple between a power band and an electronic device. 
Yu-2 discloses a similar luggage article with a port (Fig 2) configured to electrically couple between a power bank (Abstract, the power bank 600 must have a wire that connects it to the port via wire in order for the power bank to be able to charge the electronic device 700) and an electronic device that receives a supply of power from the power bank (Abstract, the power bank 600 must have a wire that connects it to the port via wire in order for the power bank to be able to charge the electronic device 700), wherein the port is accessible from the exterior side of the luggage article (Fig 5 and Abstract, the USB port is accessible from the exterior side of the luggage article and has a cover 552).
It would have been obvious to a person having ordinary skill in the art having the teachings of Yu and Yu-2 before them, when the application was filed, to have modified the article of luggage of Yu to include an electrical port that can attach an electrical device to a battery pack, as taught by Yu-2, to advantageously allow user to charge cellphone at any time by attaching the electronic device to the article of luggage.
Regarding claim 2, Yu further discloses wherein the pocket hangs from the expansion material (Fig A and 2A, the pocket is attached to the expansion material and can hang).
Regarding claim 3, Yu further discloses wherein the pocket is positioned within the packing compartment when the luggage article is in the closed configuration (Fig A and 2A, the pocket is within the packaging compartment).
Regarding claim 4, Yu as modified includes all of the limitations including wherein the port is located within a housing positioned along an exterior side of the front or rear hard shell (See detailed description of rejection of claim 1).
Regarding claim 5, Yu further discloses wherein the pocket includes a stowing mechanism comprising selectively mateable attachment structures positioned on the pocket and an adjacent interior lining of the packing compartment (Fig 2A, matable attachment structure 150 attaches to attachment structure 160 adjacent to the interior lining of the packing compartment) to securely stow the pocket along the adjacent interior lining (Fig 2A, the attachment secures the pocket along the adjacent interior lining).
Regarding claim 6, Yu discloses a luggage article comprising: 
a packing compartment defined by front and rear hard shells (Fig A and 2A, there is a packing compartment between the front and rear shell; the shells are considered hard shells as they have some degree of hardness), each of the front and rear hard shells including a rim (Fig A, the rim is the outer edge of an object and both the front and rear shells have a rim to which the zippers that open and close the packaging compartment attach); 
a closure mechanism operable to selectively transition the luggage article between open and closed configurations (Fig A), wherein in the closed configuration the closure mechanism couples the rims of the front and rear hard shells to enclose the packing compartment (Fig A); 
an expansion material extending between the rims of the front and rear hard shells when the luggage article is in the closed configuration (Fig A); 
a pocket opening extending through the expansion material (Fig A and 2A, There is a pocket closed by a zipper that extends into the packaging compartment but remains a separate closed compartment pocket that can only be accessed through the outside portion of the expanded expansion material); 
a pocket attached to the expansion material and having an interior space accessible through the pocket opening dimensioned to contain a power bank (Fig A, the pocket is accessible through the pocket opening and can fit items such as a power bank); and [Not taught: a port configured to electrically couple between a power bank] contained within the pocket (Fig A, the pocket is accessible through the pocket opening and can fit items such as a power bank) and [Not taught: an electronic device to receive a supply of power from the power bank].
But Yu does not expressly disclose a port configure to couple between a power band and an electronic device. 
Yu-2 discloses a similar luggage article with a port (Fig 2) configured to electrically couple between a power bank (Abstract, the power bank 600 must have a wire that connects it to the port via wire in order for the power bank to be able to charge the electronic device 700) and an electronic device that receives a supply of power from the power bank (Abstract, the power bank 600 must have a wire that connects it to the port via first end of the wire in order for the power bank to be able to charge the electronic device 700; the second end of the wire enters the pocket to attach to the electronic device 700; Also, a hole must exist in the pocket where the battery pack is stored in the housing where the port attaches for the connecting wires to attach to the battery pack), wherein the port is accessible from the exterior side of the luggage article (Fig 5 and Abstract, the USB port is accessible from the exterior side of the luggage article).
It would have been obvious to a person having ordinary skill in the art having the teachings of Yu and Yu-2 before them, when the application was filed, to have modified the article of luggage of Yu to include an electrical port that can attach an electrical device to a battery pack, as taught by Yu-2, to advantageously allow user to charge cellphone at any time by attaching the electronic device to the article of luggage.
Regarding claim 7, Yu as modified includes all of the limitations, including wherein the port is accessible from an exterior side of the luggage article when the luggage article is in a closed configuration (See detailed description of the rejection of claim 1).
Regarding claim 8, Yu as modified includes all of the limitations, including wherein the port is positioned within a housing located along the exterior side of the front or rear hard shell (See detailed description of the rejection of claim 1).
Regarding claim 9, Yu as modified includes all of the limitations, including wherein the housing includes a cover that is selectively movable to cover and reveal the port (See detailed description of the rejection of claim 1).
Regarding claim 10, Yu as modified includes all of the limitation, including wherein the port comprises a universal serial bus (USB) port (See detailed description of the rejection of claim 1).
Regarding claim 11, Yu further discloses further comprising an expansion closure mechanism operable to selectively increase or decrease a distance between first and second ends of the expansion material to transition the luggage article between expanded and contracted configurations (Fig 1A and Fig A ).
Regarding claim 12, Yu further discloses wherein, when the luggage article is in the contracted configuration (Fig 1A), the pocket opening is covered by the expansion closure mechanism (Fig 1A-1B, the pocket is covered when in contracted position), and wherein, when the luggage article is in the expanded configuration (Fig 1A-Fig 1B, the pocket is visible when in expanded position), the pocket opening is located and accessible along the exterior of the luggage article (Fig A).
Regarding claim 13, Yu further discloses further comprising an expansion closure mechanism operable to selectively increase or decrease a distance between the rims of the front and rear hard shells to increase or decrease an available volume within the packing compartment (Fig 1A-1B, the expansion mechanism can increase or decrease the volume in the length direction when looking from the front to rear direction), thereby transitioning the expansion material between expanded and contracted configurations (Fig 1A-1B).
Regarding claim 14, Yu further discloses wherein, when the expansion material is in the contracted configuration (Fig 1A), the pocket opening is covered by the expansion closure mechanism Fig 1A-1B, the pocket is covered when in contracted position), and wherein, when the expansion material is in the expanded configuration (Fig A), the pocket opening is located and accessible along the exterior of the luggage article (Fig A).
Regarding claim 15, Yu further discloses wherein the pocket hangs from the expansion material (Fig A and 2A, the pocket is attached to the expansion material and can hang).
Regarding claim 16, Yu further discloses wherein the pocket is positioned within the packing compartment when the luggage article is in the closed configuration (Fig A and 2A, the pocking is within the packaging compartment).
Regarding claim 17, Yu further discloses wherein the pocket includes a stowing mechanism comprising selectively mateable attachment structures positioned on the pocket and an adjacent 20 54389253;1interior lining of the luggage compartment to securely stow the pocket along the adjacent interior lining (Fig 2A, matable attachment structure 150 attaches to attachment structure 160, securing the pocket adjacent to the interior lining of the packing compartment).
Regarding claim 18, (Claim 18 is interpreted to be a dependent claim of claim 6) Yu as modified includes all of the limitations, including further comprising wiring extending between the pocket and the port, and wherein a hole extends through the pocket through which the wiring extends into the pocket (See detailed description of rejection of claim 6).
Regarding claim 19, Yu as modified includes all of the limitations, including wherein the wiring comprises a first end connected to the port, wherein the wiring extends from the port, through the packing compartment, to a second end that positions within the pocket and that is configured for connection with a power bank when contained within the pocket (See detailed description of rejection of claim 6).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu and Yu-2 and further in view of US Publication 2006/0113203 by Daley.
Regarding claim 20, Yu further disclose wherein the packing compartment is lined with an interior lining (Fig 2A shows the interior has an interior lining).
But Yu as modified does not expressing disclose a hole extends through the interior lining. 
Daley discloses a similar article of luggage wherein a hole extends through the lining, and wherein the wiring extends through the hole in the interior lining (Para 46).
It would have been obvious to a person having ordinary skill in the art having the teachings of Yu, Yu-2, and Daley before them, when the application was filed, to have modified the modified article of luggage of Yu to include a hole that extends through the lining, to advantageously allow for passing wiring between the inside and outside of the bag to attach to the electronic device (Para 46).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10130152 issued to Bhatnagar (Fig 11: electrical USB port);
US Publication 2018/0289133 by Zhijian (Fig 1: hole through which wiring goes through);
US Publication 2018/0198295 by Warney (Fig 3: Pocket for battery pack, wiring, electrical port);
US Publication 2016/0326044 by Ashley (Fig 6: electrical port, battery pack).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/               Examiner, Art Unit 3733                                                                                                                                                                                         /VALENTIN NEACSU/Primary Examiner, Art Unit 3731